DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seto et al. (US 2018/0201019 A1).
Seto et al. teach the following claimed limitations:
Regarding claim 1, a liquid jetting apparatus (liquid droplet ejection head 30; FIG. 1) comprising:
a nozzle plate (nozzle plate 32A; FIG. 1) having a nozzle (nozzle 38; FIG. 1); and
a channel unit (lower layer portion 32B; FIG. 1) having a first surface facing the nozzle plate, the first surface being joined with the nozzle plate (bottom surface of lower layer portion 32B; FIG. 1),
wherein the channel unit is formed with: a first pressure chamber (first pressure chamber 42; FIG. 1); a second pressure chamber (second pressure chamber 62; FIG. 1); and a link channel linking the first pressure chamber and the second pressure chamber (first passage 44, second passage 64; FIGs. 1-6),
opening defining a contour of an end portion, of the link channel, on a side of the nozzle plate (opening of the lower layer portion 32B defining the volume of the first passage 44 and the second passage 64; FIGs. 1, 4-6),
wherein the opening is covered by the nozzle plate (FIGs. 1, 4-6),
wherein the first pressure chamber and the second pressure chamber are arranged in a direction parallel to the first surface (horizontal direction W parallel to the first surface; FIG. 1), and
wherein in the link channel, a communication portion in communication with the nozzle (portion of the first passage 44 and the second passage 64 above the nozzle 38; FIGs. 1-2, 4-6) has a cross-sectional area perpendicular to the direction smaller than that of each of the first pressure chamber and the second pressure chamber (cross-sectional area of the portion perpendicular to the horizontal direction W smaller than that of each of the first pressure chamber 42 and the second pressure chamber 62; FIGs. 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (US 2018/0201019 A1).
Seto et al. (first embodiment) do not teach the following claimed limitations:
Regarding claim 2, wherein in the communication portion of the link channel, a smooth portion and a projection are formed on an inner wall facing the nozzle, the smooth portion having a smooth surface extending in the direction, the projection projecting from the smooth portion toward the nozzle.
Seto et al. (third comparison embodiment) teach the following claimed limitations:
Further regarding claim 2, wherein in the communication portion of the link channel, a smooth portion and a projection are formed on an inner wall facing the nozzle, the smooth portion having a smooth surface extending in the direction, the projection projecting from the smooth portion toward the nozzle (see illustration below of FIG. 13) for the purpose of having freedom to position flow paths for supplying the ink.

    PNG
    media_image1.png
    498
    792
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate wherein in the communication portion of the link channel, a smooth portion and a projection are formed on an inner wall facing the nozzle, the smooth portion having a smooth surface extending in the direction, the projection projecting from the smooth portion toward the nozzle, as taught by Seto et al., into Seto et al. for the purpose of having freedom to position flow paths for supplying the ink.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
claim 3 is the inclusion of the limitations of the liquid jetting apparatus, as recited in claim 1, that further include the smooth portion has a surface inclined to approach the nozzle toward the projection.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





7 September 2021
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853